Citation Nr: 1106666	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable disability evaluation for a 
left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1983 to February 
1986, from February 2003 to June 2004, and from May 2006 to July 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  It previously came before the Board 
in July 2010, when it was remanded for additional development.  
Given that this development substantially has been completed, 
adjudication on the merits now can occur.  See Dyment v. West, 13 
Vet. App. 141 (1999) (holding that another remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's 
remand instructions were substantially complied with), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The evidence does not show that the Veteran's left inguinal 
hernia has recurred following his herniorrhaphy.


CONCLUSION OF LAW

The criteria for an initial compensable disability for a left 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
However, there is no error in failing to provide such prior 
notice when it was not required at the time of the initial AOJ 
decision.  A content complying notice and proper subsequent VA 
process instead must be provided in these cases.  Pelegrini, 18 
Vet. App. at 112.

The Veteran's claim initially was one of entitlement to service 
connection.  He was notified by letter dated in October 2004 of 
the evidence required to establish service connection, the 
evidence not of record necessary to substantiate his claims for 
service connection, and his and VA's respective duties for 
obtaining evidence.  This letter did not notify him of how VA 
determines disability ratings and effective dates for service-
connected disabilities, as it was sent prior to the holding in 
Dingess requiring such notification.  Service connection was 
granted and an initial disability rating and effective date were 
assigned for a left inguinal hernia in a May 2005 RO rating 
decision.

As this issue was substantiated, the purpose that notice is 
intended to serve was fulfilled and no additional notice 
regarding the "downstream issues" of how VA determines 
disability ratings and effective dates was required.  Dingess, 19 
Vet. App. at 490-91; see also VAOPGCPREC 08-03 (Dec. 22, 2003), 
69 Fed. Reg. 25180 (2004).  The failure to provide the Veteran 
with notice of these downstream issues once it became required 
followed by readjudication therefore was not prejudicial.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 
Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Accordingly, the Board finds that VA's duty to notify has been 
satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 
3.326(a).

VA has obtained some of the Veteran's service treatment records.  
Other service treatment records formally were found to be 
unavailable in February 2009.  Prior to this, the Veteran was 
informed by letter dated in December 2008 that some of his 
service treatment records were missing and that alternative 
sources could be used as a substitute for them. He did not 
respond to this letter. As such, the Board finds that all due 
assistance in this regard has been afforded to the Veteran.

The Veteran's VA treatment records, including those concerning 
his January 2005 herniorrhaphy identified as being missing in the 
Board's July 2010 remand, also have been obtained by VA.

A pertinent private treatment record from Radiology Institute 
Imaging Center has been submitted by the Veteran.  VA has not 
obtained any such records.  The duty to assist is not applicable 
in this regard, however, as the Veteran has not sufficiently 
identified any such records.  See 38 U.S.C.A. § 5103A(b).  
Indeed, the Board directed in its July 2010 remand that the 
Veteran be contacted and requested to either provide pertinent 
treatment records from Dr. S.G. or to provide Dr. S.G.'s address, 
dates of treatment, and authorization so these records could be 
obtained on his behalf.  A letter dated later in July 2010 
essentially did that.  No response was received.

A VA digestive conditions, miscellaneous examination was afforded 
to the Veteran in December 2004.  Although there is no indication 
of whether or not the claims file was available for the 
examiner's review at the digestive conditions, miscellaneous 
examination, the Veteran gave an accurate history regarding his 
disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (finding that the mere fact that an examiner did not 
review the claims file does not render a medical examination 
inadequate, particularly where the content of the examination 
shows that the examiner was familiar with the Veteran's history); 
D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (same).  He also 
recounted his relevant symptomatology.  After receiving this 
information, the examiner conducted thorough physicals and 
diagnostic tests.  The examiner also documented each of these 
actions in detail in an examination report.  As such, the Board 
finds that the examination was adequate.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (defining adequacy with respect to 
medical examinations and opinions as those providing sufficient 
detail so that the Board can perform a fully informed evaluation 
of the claim).  

The mere fact that the Veteran's December 2004 digestive 
conditions, miscellaneous examination is a few years old does not 
render it inadequate.  VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).  Indeed, there is no indication that a more 
contemporaneous examination is warranted.  The Veteran does not 
contend that his 2004 examination inaccurately portrays his left 
inguinal hernia disability due to an increase in the severity of 
his symptomatology.  The evidence also does not show this to be 
the case.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise point toward, any 
additional development necessary for a fair adjudication of the 
claim that has not been undertaken.  The Board therefore finds 
that no further action is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks higher initial disability evaluation for a left 
inguinal hernia.  He contends that this disability is more severe 
than contemplated by the currently assigned noncompensable 
evaluation.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; see 
also 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history, and the evidence must be thoroughly and conscientiously 
studied.  38 C.F.R. §§ 4.1, 4.6.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from an initially assigned disability 
rating, as is the case here, consideration must be given as to 
whether staged ratings should be assigned to reflect entitlement 
to a higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The benefit of the doubt shall be given to the Veteran when there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails 
when the evidence supports his claim or is in relative equipoise 
but does not prevail when the preponderance of the evidence is 
against the claim.  Id.

The Veteran's service-connected left inguinal hernia disability 
currently is rated under 38 C.F.R. § 4.114, Diagnostic Code 7338.  
This Diagnostic Code is entitled hernia, inguinal.  It provides 
for a noncompensable rating when such hernia is small, reducible, 
or without true hernia protrusion or is not operated, but 
remediable.  A 10 percent evaluation is warranted when such 
hernia is postoperative recurrent, readily reducible, and well 
supported by a truss or belt.  A 30 percent rating requires such 
hernia to be small, postoperative recurrent or unoperated 
irremediable, and not well supported by a truss or not readily 
reducible.  The highest 60 percent evaluation is reserved for 
when such hernia is large, postoperative, recurrent, not well 
supported under ordinary conditions, and not readily reducible, 
when considered inoperable.  

A Note set forth underneath these criteria directs that 10 
percent should be added for bilateral involvement, provided that 
the second hernia is compensable.  "This means that the more 
severely disabling hernia is to be evaluated, and 10 percent, 
only, added for the second hernia, if the latter is of 
compensable degree."  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator specifically must be explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).  In this case, the Board finds 
that Diagnostic Code 7338 is most appropriate.  It concerns the 
Veteran's precise diagnosed disability and sets forth how his 
symptoms are to be evaluated.  No other Diagnostic Code does so.  
Indeed, neither the Veteran nor his representative has asserted 
that another Diagnostic Code should be used.

At the outset, the Board notes the following procedural history.  
Service connection for a left inguinal hernia was granted in a 
May 2005 RO rating decision, as noted above.  A noncompensable 
disability rating was assigned therein effective from June 24, 
2004.  Service connection for scar, residuals of left sided 
abdominal quadrant inguinal herniorrhaphy, was separately granted 
in a November 2006 RO rating decision.  A 10 percent disability 
rating was assigned therein effective from July 2, 2006.  
Finally, service connection for a right inguinal hernia was 
granted in a May 2009 RO rating decision.  A noncompensable 
evaluation was assigned therein effective from September 20, 
2006.  However, a July 2009 rating decision corrected this 
decision by assigning an effective date of July 2, 2006.

Available service treatment records dated during the Veteran's 
second active duty period of service document the presence of a 
left inguinal hernia, unstrangulated, beginning in February 2004.

The Veteran was afforded a VA digestive conditions, miscellaneous 
examination in December 2004.  He complained of pain in the 
inguinal area with effort and bending and indicated that he had 
not had surgery.  Physical assessment revealed that his hernia 
was movable, not painful, reducible, and operable.  A diagnosis 
of "left inguinal hernia, movable, not incarcerated, not 
painful, operable" was rendered.

Also in December 2004, the Veteran underwent a VA general medical 
examination.  He mentioned an inguinal hernia.  A left inguinal 
protuberance confined to the left inguinal area was observed upon 
physical assessment.  It was retractable, and mild tenderness was 
detected.

VA treatment records dated in January 2005 connote the following.  
Early in the month, the Veteran's left inguinal hernia was found 
to be operable.  A herniorrhaphy was performed toward the middle 
of the month.  He was noted to be healing well approximately a 
week later.

Available service treatment records dated during the Veteran's 
third active duty period of service do not mention his left 
inguinal hernia.  They do show that he incurred a right side 
hernia in June 2006.

A June 2006 treatment record from the Radiology Institute Imaging 
Center reflects that the Veteran underwent a computerized 
tomography (CT) scan of his abdomen.  Although the focus was on 
his right side, no abnormalities were noted with respect to his 
left side.

In his September 2006 substantive appeal on a VA Form 9, the 
Veteran noted with respect to his left inguinal hernia that he 
had surgery but continues to experience pain and serious 
discomfort.

Also in September 2006, the Veteran was afforded a VA scars 
examination.  He complained of rubor, discomfort, as well as 
burning and deep, itching pain regarding his left sided 
herniorrhaphy scar.  Upon physical assessment, he complained of 
pain with palpation of the scar.  It was measured as 12 
centimeters by .5 centimeters and was smooth and superficial, 
although darker than the surrounding skin.  A diagnosis of 
residuals of left sided lower abdominal quadrant inguinal hernia 
scar was made.

VA treatment records dated from April 2007 to July 2008 mention 
that the Veteran's left and right inguinal hernias were being 
evaluated by Dr. S.G.  As noted above, however, the Veteran did 
not respond when requested to submit treatment records from Dr. 
S.G. or to submit necessary information and authorization so that 
they could be obtained by VA on his behalf.

In light of the above evidence, the Board finds that entitlement 
to even the lowest compensable evaluation of 10 percent is not 
warranted for a left inguinal hernia under Diagnostic Code 7338.  
This disability is postoperative, as a herniorrhaphy was 
performed in January 2005.  Yet there is no indication that is it 
recurrent.  The Veteran has not contended this to be the case.  A 
June 2006 CT scan of his abdomen did not find another left 
inguinal hernia.  Available service treatment records for his 
third period of active duty service, when this CT scan was taken, 
as well as subsequent VA treatment records also do not mention 
recurrence of the left inguinal hernia.  Without the presence of 
recurrence of the left inguinal hernia, it follows that there can 
be no evidence that such a hernia is readily reducible and well 
supported by a truss or belt.

The Note underneath Diagnostic Code 7338 further does not apply.  
This is bilateral involvement.  Available service treatment 
records dated during the Veteran's third active duty period of 
service document the incurrence of a right inguinal hernia.  
Subsequent VA treatment records additionally reference a right 
inguinal hernia as well as his left inguinal hernia.  
Nevertheless, neither has been found to be of a compensable 
degree.  The opposite conclusion is reached herein with respect 
to the left inguinal hernia, and his right inguinal hernia was 
found to be noncompensable in May and July 2009 rating decisions.  

The Veteran's representative argued in "Appellant's Post-Remand 
Brief" dated in January 2011 for application of 38 C.F.R. § 4.7 
in conjunction with 38 C.F.R. § 4.21.  As noted above, 
38 U.S.C.A. § 4.7 provides that if two disability evaluations are 
potentially applicable, the lower rating will be assigned unless 
the disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.21 provides that "in view of 
the number of atypical instances it is not expected, especially 
with the more fully described grades of disabilities, that all 
cases will show all the findings specified."  Although the Board 
recognizes that not all of the three specified rating criteria 
for a 10 percent evaluation must be met under this latter 
regulation to entitle the Veteran to that rating, the above 
discussion explains that he does not meet any of these criteria.  
His disability picture therefore does not more nearly approximate 
the criteria for a 10 percent evaluation, and the lower 
noncompensable evaluation consequently must be assigned under the 
former regulation.

Also in the January 2011 "Appellant's Post-Remand Brief," the 
Veteran's representative argued for application of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § 4.40.  This case 
and regulation, in addition to associated regulations 38 C.F.R. 
§§ 4.45 and 4.59, provide for consideration of a higher rating 
for flare ups or for functional loss due to weakness, excess 
fatigability, incoordination, or pain on use.  However, they 
pertain only to musculoskeletal disabilities.  Each of the 
regulations indeed is found in the portion of the Schedule for 
Rating Disabilities entitled "The Musculoskeletal System," and 
DeLuca is listed as a citing reference under two of them.  The 
Board therefore finds that these regulations are not applicable 
when considering the pain, discomfort, and tenderness of the 
Veteran's left inguinal hernia disability.  

The Board further notes that with respect to this pain, 
discomfort, and tenderness, such symptoms are predominantly 
related to the January 2005 herniorrhaphy and resulting scar.  
Both the quantity of these complaints and their severity indeed 
increased following this surgery.  Prior to the surgery, the 
Veteran did complain of pain in the inguinal area with effort and 
bending at his December 2004 VA digestive conditions, 
miscellaneous examination.  Yet his left inguinal hernia 
specifically was found to be not painful at this examination, and 
his left inguinal protuberance was found to manifest only mild 
tenderness at his December 2004 VA general medical examination.  
After the surgery, the Veteran generally complained of pain and 
serious discomfort in his September 2006 substantive appeal on a 
VA Form 9 and complained burning pain, deep and itching pain, 
pain on palpation, and discomfort with respect to his surgical 
scar respectively during his September 2006 VA scars examination.

These symptoms related to the Veteran's surgical scar described 
above cannot be considered here.  They were deemed to constitute 
a separate and distinct service-connected disability from his 
left inguinal hernia in a November 2006 rating decision.  A 10 
percent rating was assigned therein, and the Veteran did not 
appeal.  The Board reiterates the above discussion that there has 
been no recurrence of his left inguinal hernia.

In sum, the preponderance of the evidence is against the 
Veteran's entitlement to an initial compensable evaluation for a 
left inguinal hernia during the entire period on appeal.  Staged 
ratings therefore are not warranted, and the benefit of the doubt 
rule does not apply.

III.  Extraschedular Consideration

The above determination continuing the Veteran's initial 
noncompensable disability evaluation for his left inguinal hernia 
is based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  The Board notes that there is 
no indication that referral is warranted for consideration of the 
assignment of an evaluation for this disability on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for such consideration is warranted in Thun v. 
Peake, 22 Vet. App. 111 (2008).  A determination of whether the 
evidence presents such an exceptional disability picture that the 
available applicable schedular rating criteria are inadequate 
because they do not contemplate the Veteran's level of disability 
and symptomatology first must be made by the RO or Board.  If the 
rating criteria are inadequate, the RO or Board must proceed to 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as marked interference with 
employment or frequent periods of hospitalization.  If such 
related factors are exhibited, then referral must be made to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's left inguinal hernia 
disability picture could not be contemplated adequately by the 
applicable schedular rating criteria discussed above.  His 
symptoms, which together show his level of disability, were 
evaluated using these criteria and associated statutes, 
regulations, and caselaw.  Higher ratings are provided for by the 
criteria, but, as explained above, the currently assigned rating 
adequately describes the nature, extent, and severity of the 
Veteran's disability.

Given that the applicable schedular rating criteria are adequate, 
the Board finds that the Veteran does not manifest an exceptional 
left inguinal hernia disability picture.  Discussion of whether 
he exhibits related factors such as marked interference with 
employment or frequent periods of hospitalization therefore is 
unnecessary.  Further, referral for consideration of the 
assignment of a disability evaluation on an extraschedular basis 
is not warranted.  See Thun, 22 Vet. App. at 111; see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

	(CONTINUED ON NEXT PAGE)


ORDER

An initial compensable disability evaluation for a left inguinal 
hernia is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


